COURT OF APPEALS
SECOND DISTRICT OF 
TEXASFORT WORTH
 
NO. 2-05-098-CV
 
  
TANIDRA 
ROSE DEDRICK, TOMMY                                       APPELLANTS
DEDRICK, 
AND TANENANKHAHA
ANDREWS
  
V.
  
FIRST 
PREFERENCE MORTGAGE                                              APPELLEES
CORP., 
BARRETT BURKE WILSON
CASTLE 
DAFFIN & FRAPPIER, ESTEBAN
H. 
GONZALES, AND GREGORY T. PRATT
 
  
------------
 
FROM 
COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellants 
attempt to appeal from a trial court order granting summary judgment in favor of 
Barrett Burke Wilson Castle Daffin & Frappier, Esteban H. Gonzales, and 
Gregory T. Pratt.  On April 19, 2005, we notified appellants that we were 
concerned that this court may not have jurisdiction over this appeal because the 
order granting summary judgment is a partial summary judgment that does not 
dispose of all parties in the case, and it does not appear to be a final 
appealable interlocutory order.  See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192-93 (Tex. 2001).  We stated that the appeal would be 
dismissed for want of jurisdiction unless appellants or any party desiring to 
continue the appeal filed within ten days a response showing grounds for 
continuing the appeal.  See Tex. 
R. App. P. 42.3(a).  No response has been filed.
        Because 
there is no final judgment or appealable interlocutory order, it is the opinion 
of the court that this case should be dismissed for want of jurisdiction.  
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 42.3(a), 43.2(f).
  
  
                                                          PER 
CURIAM
  
  
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
May 26, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.